UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1221


WENDY DALE,

                     Debtor - Appellant,

              v.

ALGERNON LEE BUTLER, III,

                     Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:19-cv-00254-BR)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wendy Dale, Appellant Pro Se. Algernon Lee Butler, III, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendy Dale appeals from the district court’s orders: (1) affirming the bankruptcy

court’s orders denying her motion to convert her Chapter 7 case to one under Chapter 13,

allowing the Trustee’s motion for approval of a compromise of her employment

discrimination lawsuit, and denying her motion for reconsideration of the order allowing

the Trustee’s objection to exemptions and prohibiting her from amending her exemptions,

and (2) denying her motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Dale v.

Butler, No. 7:19-cv-00254-BR (E.D.N.C. Nov. 17, 2020 & Feb. 3, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2